DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1 in the reply filed on 12/29/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
a resilient foam pad – claim 9
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 11-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Stedman, US Patent 4,413,708.

    PNG
    media_image1.png
    442
    665
    media_image1.png
    Greyscale

Regarding claims 1 and 13, Stedman discloses a forklift (see fig 1), a chassis (13), a mast (21) mounted to a front (right side in fig 2) of the chassis (13), a fork assembly (28,12), and an impact absorbing device (see fig 1-2) positioned between a mast (21) and a fork (12) assembly of a forklift (10), the impact absorbing device comprising: a base frame (26) mounted to the mast (21); a strike frame (vertical extending portion of 12) mounted to the fork assembly (12), the strike frame (as described above) being mechanically coupled to the base frame (26) such that the strike frame (as described above) is movable (horizontally in fig 2) relative to the base frame (26); and a strike cushion (30) positioned between the base frame (26) and the strike frame (as described above) for absorbing impact forces generated when the strike frame (as described above) moves toward the base frame (26).

Regarding claims 3 and 14, Stedman discloses the impact absorbing device of claim 2, wherein the scissor mechanism (29) comprises: a first linkage arm (extending from top of 26 to lower region in strike frame – fig 2) extending between the base frame (26) and the strike frame (as described above); a second linkage arm (extending from lower region in 26 to top of strike frame – fig 2) extending between the base frame (26) and the strike frame (as described above); and a linkage pin (circular pin shown in fig 2) joining the first linkage arm (as described above) and the second linkage arm (as described above) approximately at a center (see fig 2) of each of the first linkage arm (as described above) and the second linkage arm (as described above).
Regarding claims 4 and 15, Stedman discloses the impact absorbing device of claims 1 and 13, wherein the base frame (26) and the strike frame (as described above) each define an elongated slot (rectangular slot shown in lower portion of 26 and strike frame – fig 2) for slidably receiving at least one of the first linkage arm (outer end for first arm) and the second linkage arm (inner end of second arm).
Regarding claims 5 and 16, Stedman discloses the impact absorbing device of claims 4 and 15, wherein the first linkage arm (as described above) is pivotally mounted to the base frame (26) and is slidably mounted within the elongated slot (see fig 2) of the strike frame (as described above) and the second linkage arm (as described above) is pivotally mounted (see pin connection in fig 2) to the strike frame (as described above) and is slidably mounted within the elongated slot (see fig 2) of the base frame (26).
Regarding claims 7 and 17, Stedman discloses the impact absorbing device of claims 1 and 13, comprising: a plurality of scissor mechanisms (left and right side in fig 1) spaced apart along a width (see fig 1) of the impact absorbing device (as described above).

Regarding claims 12 and 20, Stedman discloses the impact absorbing device of claims 1 and 13, wherein the mast (21) is configured for selectively moving the impact absorbing device (as described above) and the fork assembly (12) along a vertical direction (see fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stedman.
Regarding claim 6, Stedman discloses the impact absorbing device of claim 1, but does not specify that the strike frame, base frame and scissors are made of hardened steel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the system from hardened steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ hardened steel material in order to optimize the wear and corrosion resistance of the mechanism and enhance the overall service life.    


8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stedman in view of Dibdin, US PGPub 2008/0001130.
Regarding claims 8 and 18, Stedman discloses the impact absorbing device of claims 1, 7 and 17 but does not specify that pin couples the two scissor mechanisms or that the strike cushion is a bag filled with compressed gas.

    PNG
    media_image2.png
    249
    511
    media_image2.png
    Greyscale

Dibdin teaches a similar impact absorbing strike cushion (see fig 19) wherein the plurality of scissor mechanisms (22-23) further comprises: one or more elongated pins (24) that extend along the width of the impact absorbing device (see [0111]) for coupling the plurality of scissor mechanisms (22,23). (claims 8 and 18)
wherein the strike cushion (40) is a bag filled with compressed gas (see [0116]). (claims 10 and 19)
It would have been obvious to provide the elongated pin described by Dibdin to the system disclosed by Stedman in order to improve the horizontal rigidity and overall strength and durability of the scissor mechanism to enhance service life.  
It would have been obvious to provide the gas filled bag based strike cushion described by Dibdin to the system disclosed by Stedman in order to more evenly absorb imposed impact forces.  

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stedman in view of Sharp, US PGPub 2011/0198157.
Regarding claim 9, Stedman discloses the impact absorbing device of claim 1 but does not specify that the strike cushion is a resilient from pad.  

    PNG
    media_image3.png
    309
    384
    media_image3.png
    Greyscale

Sharp teaches a similar impact absorbing device wherein the strike cushion (262) is a resilient foam pad (see [0036].  It would have been obvious to provide the foam pad described by Sharp to the system disclosed by Stedman in order to simplify and reduce costs associated with the impact absorbing arrangement.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654